Loring, J.
1. We are of opinion that the first ruling requested was given in substance in these words : “You must find, in order to entitle the plaintiff to recover, and you must find it by a fair preponderance of the evidence on the part of the plaintiff, that it was not reasonably safe and convenient for public travel, independently of the ice and snow that was upon it.” These words are found in a part of the charge in Bailey v. Cambridge, 174 Mass. 188, read to the jury by the presiding judge in the case at bar, as a correct statement of the law.
2. No exception was taken to the charge. For that reason it is not open to the defendant to complain of the sentence which it now complains of, namely, “ But if there was a defective condition there when the ground was bare, clear of snow and ice, and the snow and ice upon it at the time of the alleged injury created a condition which contributed to the defective condition already there to cause the plaintiff to meet with the accident, then the town would be liable if the plaintiff was in the exercise of due care and the condition was such as constituted a defect, both combined.”
3. The ground on which the defendant contends that it was entitled to a verdict as matter of law is that the depression, if any, was a part of the gutter outside of the sidewalk across which the plaintiff was walking. But the plaintiff testified that he fell into the depression when walking across the sidewalk; another of his witnesses testified that “ there was a depression that extended almost to the inside of the sidewalk,” and another that the “ gully was about three or four feet long on the centre of the walk.”

Exceptions overruled.